DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 7/7/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1, 5, 6, 12, and 13 have been amended. 
The objection to the drawings has been withdrawn. 
. The objections to the specification have been withdrawn. 
The objections to claims 1, 6, and 13 have been withdrawn. 
The rejections of claims 5 and 12 under 35 U.S.C. 112(b) have been withdrawn. 
It is noted that Applicant’s signature block omits city, state, and zip code information. 

Terminal Disclaimer
The terminal disclaimer filed on 7/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,473,771 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 1-5 and 13, at least, on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-4, 7, and 8 of U.S. Patent No. 10,473,771 has been overcome. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a system for measuring three-dimensional coordinates of an environment, the system comprising: a 3D measurement device having a light emitter operable to emit at least one emission light beam, the 3D measurement device further having a light receiver operable to receive at least one reception light beam, the 3D measurement device further having a control and evaluation device that is operable to determine at least the distance to an object for each of a plurality of measuring points based at least in part on the at least one emission light beam and the at least one reception light beam; a first near field communications device operably coupled to the control and evaluation device, and; a second near field communications device operable to transmit an identifier to the first near field communications device; wherein the control and evaluation device is operable to determine the second near field communications device is authorized to communicate with the 3D measurement device based at least in part on the identifier, and wherein the second near field communications device is operable to transmit a command to the control and evaluation device based at least in part on the control and evaluation device determining the second near field communications device is authorized. 
Independent claim 13 recites a system for measuring three-dimensional coordinates of an environment, the system comprising: a 3D measurement device having a light emitter operable to emit at least one emission light beam, the 3D measurement device further having a light receiver operable to receive at least one reception light beam, the 3D measurement device further having a control and evaluation device that is operable to determine at least the distance to an object for each of a plurality of measuring points based at least in part on the at least one emission light beam and the at least one reception light beam; a first near field communications device operably coupled to the control and evaluation device; and a mobile computing device having a second near field communications device, the second near field communications device being operable to transmit an identifier to the first near field communications device; wherein the control and evaluation device is operable to determine the second near field communications device is authorized to communicate with the 3D measurement device based at least in part on the identifier and establish at least one communications path based at least in part on determining the second near field communications device is authorized. 
The claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 13, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Bridges (US 2012/0262550), teaches a 3-D laser tracker with wireless and RFID capabilities (Abstract; FIG. 11, RFID and wireless electronics 1570, antenna 1572; paragraphs [0087], [0090]). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 13. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645